Citation Nr: 0709844	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to January 
1975.  He died in December 1995.  The appellant is the 
surviving spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

Procedural history

In the June 2003 rating decision, service connection was 
denied for the cause of the veteran's death.  The appellant 
perfected an appeal of that denial.

In May 2004, the appellant and her daughter provided oral 
testimony at a videoconference hearing before a Veterans Law 
Judge who is no longer employed at the Board.  A transcript 
of that hearing has been associated with the claims folder.  

In October 2004, the Board remanded the claim for further 
development.  A supplemental statement of the case (SSOC) was 
issued in October 2006 which continued the previous denial.  
The claims folder was returned to the Board.  

In February 2007, the Board wrote to the appellant and 
informed her that she had a right to another Board hearing 
because the Veterans Law Judge who presided over her May 2004 
hearing is no longer at the Board.  Later in February 2007, 
the appellant indicated that she did not want another 
hearing.


FINDINGS OF FACT

1.  The veteran died in December 1995.  The  death 
certificate lists the immediate cause of death as 
cardiorespiratory arrest, due to cancer of the lung.

2.  During service, the veteran's military occupational 
specialties (MOSs) included painter, protective coating 
specialist, protective coating technician, painting 
technician, and corrosion control specialist.  Incident to 
that service, he was exposed to a variety of chemical agents, 
including paint fumes.

3.  A competent medical opinion indicates that the veteran's 
lung cancer, the underlying cause of his death, was related 
to his exposure to paint fumes during active service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that the 
veteran's work as a painter in the United States Air Force 
exposed him to paint fumes at levels significant enough to 
have caused his fatal lung cancer.  In the alternative, the 
appellant contends that service connection should be granted 
for the cause of the veteran's death due to Agent Orange 
exposure during alleged service in the Republic of Vietnam or 
due to ionizing radiation exposure during nuclear testing 
during Operation PLUMBBOB.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In October 2004, the Board remanded the claim for further 
development.  The VA Appeals Management Center (AMC) did not 
fully comply with the directives of the Board's remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
However, in light of the decision below, the appellant is not 
prejudiced by the RO's failure to comply with the directives 
of the October 2004 remand.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to this claim, VCAA letters were sent to the 
appellant and to her representative by the RO in April 2003, 
May 2003, February 2005, and March 2006.  The appellant and 
her representative have not contended that VCAA notice was in 
any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for the cause of the 
veteran's death.  It is not the Board's responsibility to 
assign an effective date therefor.  The Board notes that the 
RO provided notice under Dingess v. Nicholson, 19 Vet. App. 
473 (2006) regarding effective date in a March 2006 letter.  
The Board is confident that should additional notice be 
required, such will be provided to the appellant.

Pertinent law and regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.5, 3.312 (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).


Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2006).

Analysis

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
  
There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

The veteran's death certificate lists the cause of death as 
cancer of the lung. 
The appellant contends, in substance, that the veteran died 
of lung cancer caused by exposure to paint fumes during 
service.

With respect to in-service incurrence of disease, competent 
medical evidence indicates that lung cancer was not diagnosed 
in service or within the one-year presumptive after the 
veteran's separation from active service.  See 38 C.F.R. 
§ 3.309(a) (2006).  The veteran's lungs were deemed normal at 
his October 1974 separation examination.  Further, the 
evidence of record clearly indicates that the veteran was 
first diagnosed with lung cancer in July 1995, over 20 years 
after his retirement from the service in January 1975.  There 
is no evidence of an in-service incurrence of disease to 
satisfy element (2).  

Element (2) may, however, also be satisfied by a showing of 
in-service injury. 
The appellant contends that the veteran was excessively 
exposed to paint fumes, during service due to his duties as 
painter, protective coating specialist, protective coating 
technician, painting technician, and corrosion control 
specialist.

The veteran's service personnel records confirm that from 
September 1954 until at least August 1970 the veteran did 
perform work in the area of painting, protective coating, and 
corrosion control.  The Board takes judicial notice of the 
fact that that incident to his on-the-job duties, the veteran 
would have been exposed to paint fumes and other toxic 
substances.  For these reasons, the Board concludes that the 
evidence shows in-service injury to the veteran, specifically 
occupational exposure to paint fumes.  Element (2) has 
therefore been satisfied.

Turning to element (3), the veteran's death certificate 
reflects that lung cancer was the underlying cause of death.  
The question that must be answered by the Board is whether 
the veteran's lung cancer is related to his in-service 
exposure to paint fumes.  In approaching this task, the Board 
is aware of the holding in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [in the absence of specific medical evidence, 
the Board may not rely on its own unsubstantiated medical 
opinion].  
Nor does the appellant's own opinion carry any weight of 
probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

With respect to this question, there is in fact competent 
medical evidence of record.  In a May 2004 statement, G.R., 
D.O., D.Ph., indicated that he had reviewed the veteran's 
medical records and opined that "paint fumes could have 
contributed significantly to the cause of [the veteran] 
developing lung cancer."  There is no competent medical 
evidence to the contrary.

As the Board in essence noted its October 2004 remand, Dr. 
D.O.'s opinion could be considered tentative in nature and 
could be entitled to little probative weight.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illness might have been caused by 
service radiation exposure is insufficient to establish 
service connection].  However, cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology and such language is not always speculative.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); 
see also Mattern v. West, 12 Vet. App. 222, 226-27 (1999).  

The record does not definitively disclose any other cause for 
the veteran's lung cancer.  Resolving doubt in the veteran's 
favor, the Board finds that the evidence is at least in 
equipoise as to the veteran's lung cancer is related to his 
in-service exposure to paint fumes.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006).  

In summary, for the reasons explained above, the evidence 
presented has satisfied all three necessary elements for a 
finding that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is therefore granted.

Additional comment

As noted elsewhere in this decision, the appellant posited 
two other theories of entitlement to service connection for 
the cause of the veteran's death: on the basis of exposure to 
ionizing radiation during service and alternatively on the 
basis of exposure to Agent Orange during service.  In light 
of the Board's decision herein to grant the benefits sought 
on appeal based on direct service connection, the appellant's 
other theories have been rendered moot and need not be 
further addressed by the Board.

ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


